                  3:20-cr-30021-SEM-TSH # 38   Page 1 of 19
                                                                                    E-FILED
                                                    Friday, 10 September, 2021 12:40:21 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      Case No. 20-cr-30021
                                        )
CHARLES HAYS,                           )
                                        )
     Defendant.                         )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Charles Hays’ Motion to

Suppress (d/e 33). Hays seeks to exclude all evidence resulting

from a traffic stop conducted on October 15, 2019. Hays argues

that evidence seized from a search of his entire vehicle must be

suppressed because the initial traffic stop was unlawful, the stop

was unreasonably prolonged, and the subsequent warrantless

search of the vehicle was unlawful. For the reasons below, the

Court DENIES Hays’ motion.




                              Page 1 of 19
                   3:20-cr-30021-SEM-TSH # 38       Page 2 of 19




                            I.     BACKGROUND1

      On October 15, 2019, law enforcement with the Central Illinois

Enforcement Group had been conducting a drug investigation in

Christian County, Illinois. Agents had received information

regarding a male subject from Centralia, Illinois, named “Chuck”

that had been supplying methamphetamine in the Christian

County, Illinois area. Agents were conducting surveillance on a

suspected drug target location, when they observed a Silver Cadillac

arrive at the location with Illinois registration BK92409. A male

suspect exited the vehicle. After determining that the vehicle was

registered to Brenda Berger, agents checked Brenda Berger’s

Facebook page and were able to determine that the male suspect

was Charles (“Chuck”) Hays, Brenda Berger’s son.

      At approximately 6:02 p.m. on October 15, 2021, Inspector

Jeff Brown contacted Illinois State Police (ISP) Inspector Evert

Nation and told him that the same Cadillac was just seen at a

suspected drug target location in Pana, Illinois. Inspector Brown



1 The Court relies on the law enforcement reports filed in docket entry 37, as
well as the parties’ briefs for the relevant facts. The majority of the facts taken
from these reports appears undisputed, but the Court notes where Hays may
contest the underlying facts.

                                  Page 2 of 19
                 3:20-cr-30021-SEM-TSH # 38   Page 3 of 19




and Inspector Nation went to conduct surveillance at that location.

At approximately 6:15 p.m., while Inspector Nation was on his way

to Pana, Illinois, he observed a Silver Cadillac and identified it as

the target vehicle. In his report, Inspector Nation states that he

noted that the vehicle did not have any working tail lights at that

time. However, Hays’ Motion, he notes that the video evidence does

not show that his tail lights were off. The parties agree that the

vehicle’s headlights and tail lights were turned on by the time of the

traffic stop described below.

     Inspector Nation contacted Taylorville Police Chief Dwayne

Wheeler and told him about the vehicle and the equipment violation

he had observed (no tail lights). Inspector Nation advised Chief

Wheeler that he should pull the vehicle over for any traffic

violations. Inspector Nation also either told K9 Officer Alwerdt to be

on standby or advised Chief Wheeler that K9 Officer Alwerdt was on

standby.

     Shortly thereafter, Chief Wheeler got behind the Silver Cadillac

as it drove down the road. Chief Wheeler’s report states that he

noticed that the vehicle had illegal tints on the side-windows and

that he saw the Silver Cadillac cross the center line twice. Again, as


                             Page 3 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 4 of 19




noted by Hays, this alleged traffic violation did not occur while the

dash camera was recording. Chief Wheeler notified Inspector

Nation of the traffic violations and told Inspector Nation that he

would stop the vehicle. Chief Wheeler activated his lights, which

also activated Chief Wheeler’s dash camera. Chief Wheeler pulled

over the Silver Cadillac in a Family Video store parking lot. Officer

Alwerdt pulled into the parking lot as well.

     Chief Wheeler approached the driver’s side, and Officer

Alwerdt approached the passenger side. The driver was identified

as Hays. Chief Wheeler advised Hays about the tints on his vehicle

and asked for his driver’s license and insurance. Chief Wheeler ran

Hays’ driver’s license and found that the license was valid and

clear.

     Meanwhile, Officer Alwerdt identified the female passenger as

Tamera Wisnasky. Officer Alwerdt knew Ms. Wisnasky from

previous law enforcement contact and knew that there was an

outstanding warrant for her arrest. When Officer Alwerdt asked

Ms. Wisnasky for her name, she provided the false name of “Kayla.”

Officer Alwerdt asked her to get out the vehicle and noticed her

right hand was attempting to conceal something. He asked Ms.


                             Page 4 of 19
                 3:20-cr-30021-SEM-TSH # 38   Page 5 of 19




Wisnasky to show him her hands, but she refused. Officer Alwerdt

then grabbed Mr. Wisnasky’s right hand and found a blue glass

pipe used to smoke methamphetamine. When Officer Alwerdt went

to grab Ms. Wisnasky’s left hand, she shoved something in her

mouth. Officer Alwerdt then grabbed her jaw and told her to spit it

out. She then spit out a greenish-clear plastic case. Inside the

case was a crystal like substance suspected to be

methamphetamine. The substance field-tested positive for

methamphetamine, with a weight of approximately 2.9 grams. Ms.

Wisnasky was put in handcuffs and placed in the back of a squad

car.

       Chief Wheeler asked Hays to get out of the vehicle, and he was

placed in handcuffs. The report indicates that he was not under

arrest, but just detained “due to the circumstances.” Hays’ Motion

states that Chief Wheeler said “I’m just detaining you because of

what’s going on right now, ok?” Motion at 2 (d/e 33). Chief

Wheeler asked Hays to tell him the female passenger’s name. Hays

also gave the false name “Kayla” for Ms. Wisnasky and stated that

he was just dropping her off. Chief Wheeler then asked if Hays had




                             Page 5 of 19
                 3:20-cr-30021-SEM-TSH # 38   Page 6 of 19




ever been arrested, to which Hays stated he had been arrested for

possession and he went to prison.

     Law enforcement then proceeded to search the vehicle. One

officer found a screw driver in the center console of the passenger

compartment. An officer asked Hays whether anything was in the

car. Hays answered no and also stated repeatedly that it was not

his car. Law enforcement found no contraband inside the

passenger compartment of the vehicle, but, after opening the hood

of the vehicle, found a zip-lock bag inside the air filter that

contained a white crystal-like substance suspected to be

methamphetamine. The substance tested positive for

methamphetamine, weighing approximately 62.3 grams.

     Hays’ Motion also highlights additional dialogue during the

search that was captured by the dash-camera footage but was not

in the reports. During the search of the passenger compartment,

Officer Alwerdt states that, if they do not find anything on the first

search, then they will impound it. Chief Wheeler asks Officer

Alwerdt “Do you want to have your dog go around?” Officer Alwerdt

says “No, we already found it,” presumably referring to the

methamphetamine found on Ms. Wisnasky. Overall, from the start


                              Page 6 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 7 of 19




of the traffic stop until the methamphetamine was found in the air

filter, approximately 40 minutes passed.

     After the stop was complete, Hays was released pending

further investigation. On March 4, 2020, a federal grand jury

charged Defendant with, on or about October 15, 2019, knowingly

and intentionally possessing 50 grams or more of

methamphetamine with the intent to distribute it, in violation of 21

U.S.C. § 841(b)(1)(A)(viii) (Count One); on or about November 27,

2019, knowingly and intentionally possessing 5 grams or more of

methamphetamine with the intent to distribute it, in violation of 21

U.S.C. § 841(b)(1)(B)(viii) (Count Two); and on or about November

27, 2019, knowingly and intentionally possessing a firearm in

furtherance of the drug trafficking crime charged in Count Two, in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count Three). Indictment

(d/e 7).

     On August 17, 2021, Hays filed this Motion to Suppress (d/e

33), in which Hays seeks to suppress the drugs at issue in Count

One of the Indictment. The Government filed its response in

opposition on August 19, 2021.




                            Page 7 of 19
                 3:20-cr-30021-SEM-TSH # 38   Page 8 of 19




                             II. ANALYSIS

     Hays argues that the evidence from the October 15, 2019

traffic stop should be suppressed because it was the result of an

illegal traffic stop, the warrantless search of the vehicle was

unlawful, and the stop was unreasonably prolonged. However, the

Court finds that the initial traffic stop was lawful, and, even if it

was not lawful, Ms. Wisnasky’s outstanding arrest warrant qualified

as intervening circumstances. Further, the Court finds that the

later warrantless search of the vehicle was justified under the

automobile exception. Hays’ remaining arguments are irrelevant to

the evidence recovered in the search.

  A. The Initial Traffic Stop was Lawful and, Even if it Had

     Been Unlawful, Intervening Circumstances Justified the

     Stop and Subsequent Search.

     A traffic stop for a suspected violation of law is a “seizure” of

the occupants of the vehicle and, therefore, must be conducted in

accordance with the Fourth Amendment. Heien v. North Carolina,

574 U.S. 54, 60, 135 S. Ct. 530, 536 (2014) (citing Brendlin v.

California, 551 U.S. 249, 255–259, 127 S.Ct. 2400 (2007)). An

officer only needs “reasonable suspicion” that the person being


                              Page 8 of 19
                 3:20-cr-30021-SEM-TSH # 38   Page 9 of 19




stopped has broken the law. Id. A traffic stop is also lawful if the

officer has probable cause to believe a traffic violation occurred.

Whren v. United States, 517 U.S. 806, 809–10, 116 S.Ct. 1769

(1996) (affirming trial court’s finding of probable cause for traffic

stop, regardless of officer’s subjective motivation, where defendant's

truck was stopped at stop sign for an unusually long time before

turning suddenly without signal and driving off at an unreasonable

speed). “Probable cause exists when ‘the circumstances confronting

a police officer support the reasonable belief that a driver has

committed even a minor traffic offense.’” United States v. Simon,

937 F.3d 820, 828–29 (7th Cir. 2019), cert. denied, 140 S. Ct. 824

(2020) (quoting United States v. Cashman, 216 F.3d 582, 586 (7th

Cir. 2000)). The officer’s subjective motivation for making the stop

is irrelevant to the Fourth Amendment analysis. Simon, 937 F.3d

at 829; see also Whren, 517 U.S. at 813.

     Here, Chief Wheeler’s report indicates that he conducted a

lawful traffic stop based on his reasonable suspicion and/or

probable cause to believe that Hays had committed the traffic

violations of operating a vehicle without the required use of

headlights and tail lights, see 625 ILCS 5/12-201(b) (requiring use


                             Page 9 of 19
                 3:20-cr-30021-SEM-TSH # 38    Page 10 of 19




of headlights and tail lights “during the period from sunset to

sunrise, . . . and at any other times when, due to insufficient light

or unfavorable atmospheric conditions, persons and vehicles on the

highway are not clearly discernible at a distance of 1000 feet.”)2;

improper lane usage, see 625 ILCS 5/11-709(a) (“A vehicle shall be

driven as nearly as practicable entirely within a single lane and

shall not be moved from such lane until the driver has first

ascertained that such movement can be made with safety.”); and

illegally-tinted side windows, see 625 ILCS 5/12-503(a-5)

(prohibiting window tinting on windows immediately adjacent to the

driver with certain exceptions).

     Hays argues that the dash camera footage shows that one can

see through the back window of Hays’ vehicle. Accordingly, Hays

does not believe it was likely that the windows were illegally tinted.

The report, however, only mentions the side-windows as being

potentially illegally tinted, so this point is irrelevant. Hays’ Motion

also argues that the dash camera footage does not show any traffic

violations. However, the report indicates that the dash camera was


2 Sunset on October 15, 2019 occurred at 6:21:15 p.m. See Gov’t Resp. at 4
(d/e 36) (citing https://sunrisesunset.org/us/springfield-il/2019/10).


                              Page 10 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 11 of 19




turned on after the violations were observed. Assuming the officer’s

accounts of the observed traffic violations are credible—which Hays

does not clearly challenge in his motion—there was probable cause

to pull Hays over for committing the traffic violations.

     Even if the initial traffic stop was unlawful, the “evidence

seized as a result of [an] unlawful traffic stop may be introduced

into evidence at trial if intervening circumstances establish that the

evidence came about without ‘exploitation of that illegality [and]

instead by means sufficiently distinguishable to be purged of the

primary taint.’” United States v. Johnson, 383 F.3d 538, 544 (7th

Cir. 2004) (quoting United States v. Green, 111 F.3d 515, 520 (7th

Cir. 1997)). Courts are required to examine “three factors when

determining whether sufficient attenuation exists to dissipate the

initial taint of unlawful police conduct: (1) the time elapsed between

the illegality and the acquisition of the evidence; (2) the presence of

intervening circumstances; and (3) the purpose and flagrancy of the

official misconduct.” Johnson, 383 F.3d at 544 (citations omitted).

     Here, during the traffic stop, Officer Alwerdt recognized the

passenger, Ms. Wisnasky, as someone with an outstanding criminal

warrant. The Seventh Circuit has found that “in the unusual case


                            Page 11 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 12 of 19




where the police, after a questionable stop, discover an occupant is

wanted on an arrest warrant” the intervening circumstances

exception may apply. Green, 111 F.3d at 523. In Green, the police

stopped a vehicle after it had come from a residence of an individual

wanted on a federal warrant. Id. at 517. Officers believed that the

occupants of the vehicle might have knowledge of the whereabouts

of the wanted individual, but the Seventh Circuit found that this

did not amount to reasonable suspicion to stop the vehicle. Id.

However, during the course of the stop, the officers discovered that

the passenger of the vehicle had an outstanding warrant. Id. After

arresting the passenger, the vehicle was searched incident to arrest

and crack cocaine was found in two separate bags in the passenger

compartment of the vehicle. Id. Despite the lack of reasonable

suspicion to stop the vehicle, the Seventh Circuit found the

subsequent search lawful due to the discovery of the outstanding

arrest warrant of the passenger: “It would be startling to suggest

that because the police illegally stopped an automobile, they cannot

arrest an occupant who is found to be wanted on a warrant—in a

sense requiring an official call of ‘Olly, Olly, Oxen Free.’ Because

the arrest is lawful, a search incident to the arrest is also lawful.”


                             Page 12 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 13 of 19




Id. at 521; see also Johnson, 383 F.3d at 544 (agreeing with

defendant’s concession that once law enforcement identified

defendant as a person known to the officer to have an outstanding

arrest warrant, the officer had probable cause to arrest him

independent of the circumstances of the initial stop). Like Green,

the subsequent identification of Ms. Wisnasky as someone with an

outstanding arrest warrant justified the stop and the search.

  B. The Warrantless Search of the Entire Vehicle Was

     Authorized Under the Automobile Exception.

     “Although warrantless searches are generally per se

unreasonable, they are subject to ‘a few specifically established and

well-delineated exceptions.’” United States v. Reedy, 989 F.3d 548,

555 (7th Cir. 2021) (citing Arizona v. Gant, 556 U.S. 332, 338, 129

S. Ct. 1710 (2009)). One exception to warrantless searches applies

when an occupant of the vehicle is arrested: “Police may search a

vehicle incident to a recent occupant’s arrest only if the arrestee is

within reaching distance of the passenger compartment at the time

of the search or it is reasonable to believe the vehicle contains

evidence of the offense of arrest.” Gant, 556 U.S. 332 at 351.

Additionally, under the “automobile exception,” “[t]he police do not


                            Page 13 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 14 of 19




need a warrant to search a vehicle when they have probable cause

to believe it contains evidence of criminal activity.” Edwards, 769

F.3d at 514 (internal citations omitted). Probable cause is a low

standard and exists when, “based on the known facts and

circumstances, a reasonably prudent person would believe that

contraband or evidence of a crime will be found in the place to be

searched.” United States v. Richards, 719 F.3d 746, 754–55 (7th

Cir. 2013) (citation omitted). A “fair probability of discovering

contraband” is enough. Id. at 755.

     Here, the area under the hood of the vehicle was certainly

beyond Ms. Wisnasky’s reach. However, Ms. Wisnasky was

arrested for possessing drugs and it was reasonable to believe the

vehicle contained evidence of the offense of arrest. Moreover, the

Court finds that the search was justified under the automobile

exception because law enforcement had probable cause to believe

the vehicle contained evidence of criminal activity. Ms. Wisnasky, a

passenger in Hays’ vehicle, was arrested and found to be in

possession of 2.9 grams of methamphetamine and a blue glass pipe

used to smoke methamphetamine. Possession of these items—

along with knowledge that the car had just been at a suspected


                            Page 14 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 15 of 19




drug target location, that Ms. Wisnasky was wanted on an

outstanding warrant for drug possession, that Ms. Wisnasky had

given a fake name, and that Hays had a criminal conviction for drug

possession—gave officers probable cause to believe that a drug

crime had been or was being committed and that evidence of the

criminal activity would be in the vehicle.

     Moreover, law enforcement was authorized to search the entire

car for evidence of the crime because there was probable cause to

believe that evidence of the drug crime could be found anywhere in

the car. See, e.g., United States v. Johnson, 383 F.3d 538, 545–46

(7th Cir. 2004) (law enforcement officer’s “discovery of a banned

substance (drugs) on Johnson’s person clearly provided him with

probable cause to search the trunk of the vehicle, including any

containers (i.e., the briefcase) therein, since the officer had a

reasonable basis for believing that more drugs or other illegal

contraband may have been concealed inside.”); United States v.

Ross, 456 U.S. 798, 825, 102 S. Ct. 2157, 2173 (1982) (“We hold

that the scope of the warrantless search authorized by [the

automobile] exception is no broader and no narrower than a

magistrate could legitimately authorize by warrant. If probable


                             Page 15 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 16 of 19




cause justifies the search of a lawfully stopped vehicle, it justifies

the search of every part of the vehicle and its contents that may

conceal the object of the search.”). The Court also notes that Officer

Wheeler’s report states that a screw driver was found during the

search of the passenger compartment. Alone, the presence of the

screw driver would not have provided any probable cause for a

search. But, combined with the evidence of criminal activity that

the officers already had, the presence of a screw driver in the

passenger compartment further bolstered law enforcement’s

probable cause to search under the hood of the vehicle. This is

because it gave them further reason to believe that evidence of a

drug crime may be hidden not just within the passenger

compartment, but also under the hood of the car in a place only

accessible by using a screw driver. Finally, Hays does not dispute

that once officers discovered additional methamphetamine under

the hood of the vehicle, they had probable cause to arrest Hays, the

driver. See, e.g., Maryland v. Pringle, 540 U.S. 366, 373 (2003).

     Hays’ motion argues he was de facto arrested during the

search of the car and that the search cannot be justified as a search

incident to his de facto arrest because the officers did not have


                             Page 16 of 19
                 3:20-cr-30021-SEM-TSH # 38   Page 17 of 19




reason to believe that the vehicle contained evidence of his alleged

traffic violations. While it may be true that searching the car for

evidence of the traffic violations would not have been lawful, this

argument is also irrelevant in light of the probable cause to search

the car for evidence of criminal activity relating to drug crimes.

Similarly, Hays’ argument that the traffic stop was unreasonably

prolonged ignores the intervening events—including the

outstanding arrest warrant for Ms. Wisnasky and the discovery of

drugs in his passenger’s possession—that justified extending the

stop and conducting the search. See also, United States v. Walden,

146 F.3d 487, 490 (7th Cir. 1998) (holding that officers were

justified in prolonging the traffic stop to investigate illegal activity

other than that activity for which the car was stopped when they

had “reasonable suspicion that the occupants of [the] vehicle [were]

engaged in other illegal activity”). And, even if law enforcement was

not justified in detaining Hays during the search of the car, nothing

was found on Hays’ person or as a result of his detention prior to

his later lawful arrest upon finding the methamphetamine in the air

filter of his vehicle. Accordingly, the Court finds that the

warrantless search of the car was permissible under the automobile


                              Page 17 of 19
                3:20-cr-30021-SEM-TSH # 38   Page 18 of 19




exception. Therefore, the evidence obtained as a result of the

search is admissible.

  C. Hays’ Request for an Evidentiary Hearing is Denied.

     “A defendant who requests a suppression hearing must

present definite, specific, detailed, and nonconjectural facts . . .

demonstrating that there is a disputed material issue of fact.”

United States v. Clark, 935 F.3d 558, 568 (7th Cir. 2019) (internal

citations omitted). “Reliance on vague, conclusory allegations is

insufficient.” Id. The facts in this matter are largely uncontested.

Hays only raises vague allegations regarding whether the initial

traffic stop was justified. Further, as explained above, the search of

the vehicle was lawful due to intervening circumstances even if

Hays had not committed any traffic violations. Accordingly, the

Court finds that no material disputed issues of fact exist and the

request for an evidentiary hearing is denied.

                          III. CONCLUSION

     For the reasons above, Defendant Charles Hays’ Motion to

Suppress (d/e 33) is DENIED.


ENTERED: September 8, 2021.



                             Page 18 of 19
           3:20-cr-30021-SEM-TSH # 38   Page 19 of 19




FOR THE COURT:
                       s/ Sue E. Myerscough__
                      SUE E. MYERSCOUGH
                      UNITED STATES DISTRICT JUDGE




                       Page 19 of 19
